    9:14-cv-03699-RMG          Date Filed 01/12/21      Entry Number 243        Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION


UNITED STATES OF AMERICA et al., EX REL.
SCARLETT LUTZ and KAYLA WEBSTER,

     Plaintiffs/Relators,

       v.                                               C/A No. 9:14-cv-3699-RMG

LABORATORY CORPORATION OF
AMERICA HOLDINGS,

       Defendant.


            JOINT MOTION TO AMEND SCHEDULING ORDER AS DIRECTED
                    BY THE TRIAL COURT ON JANUARY 8, 2021

       Pursuant to the Court’s January 8, 2021 Order (ECF No. 241), Plaintiffs/Relators and

Defendant LabCorp respectfully submit proposed amendments to the Court’s current Scheduling

Order (ECF No. 223). The Parties have met, conferred, and corresponded on a modified proposed

scheduling order and come to agreement on most deadlines. The Parties request the Court resolve

two limited disputes concerning (i) the fact discovery deadline and (ii) the dispositive and Daubert

motion briefing schedule.

       Consistent with the Court’s Order and the January 8, 2021 status conference, the Parties

propose the following schedule, with limited areas of dispute highlighted, also set forth in the

attached proposed amended scheduling orders (Exhibit 1 (Plaintiffs’ Proposal); Exhibit 2

(LabCorp’s Proposal)):




                                                 1
     9:14-cv-03699-RMG         Date Filed 01/12/21      Entry Number 243        Page 2 of 14




                         Current Deadline       Plaintiffs’ Proposal      LabCorp’s Proposal
 Plaintiffs Expert          1/11/2021                1/25/2021                  Same
 Disclosures
 Defendant Expert            1/29/2021               2/22/2021                    Same
 Disclosures
 Fact Discovery              1/29/2021               No Change                  2/26/2021
 Deadline
 Expert Discovery            2/26/2021               3/5/2021                     Same
 Deadline
 Dispositive and             3/12/2021               No Change                 No Change
 Daubert Motions
 Dispositive and             3/26/2021               4/2/2021                  No Change
 Daubert Motion
 Oppositions
 Dispositive                 4/2/2021                4/9/2021                  No Change
 Motion Reply
 Briefs
 Deadline to                 4/5/2021         No Change – Mediation     No Change – Mediation
 Participate in                               is scheduled all day on   is scheduled all day on
 Mediation                                           3/18/2021                 3/18/2021
 Rule 26(a)(3)               4/8/2021               No Change                 No Change
 Pretrial
 Disclosures
 Motions in                  4/12/2021               No Change                 No Change
 Limine
 Pretrial Briefs             4/19/2021               No Change                 No Change
 Trial                       5/3/2021                No Change                 No Change

I.       Agreed Proposals

         The Parties agree to a limited, modified schedule on expert discovery. During the January

8, 2021 status conference, the Court granted Plaintiffs’ request to extend Plaintiffs’ deadline for

their damages expert report by two weeks to January 25, 2021. Plaintiffs served their other three

expert reports on November 16, 2020. The Court also ruled that LabCorp may have a two-week

extension on its expert disclosures. The Parties propose an additional 10-day extension setting the

deadline for LabCorp’s expert disclosures to February 22, 2021.

         The Parties have scheduled a full day, remote videoconference mediation for March 18,

2021 before Nancy F. Lesser, Esquire (Pax ADR LLC, 2101 L Street, N.W. Suite 800, Washington

                                                 2
      9:14-cv-03699-RMG        Date Filed 01/12/21       Entry Number 243       Page 3 of 14




DC 20037). After that date, Ms. Lesser is not available until the week of April 5, 2021. Therefore,

the Parties intend to keep their scheduled mediation date.

II.     Fact Discovery

        A.    Plaintiffs’ Position

        There is no justification for granting the 28-day fact discovery extension requested by

LabCorp. The Court’s ruling granting Plaintiffs a two-week extension for their expert damages

report in no way impacts fact discovery. And LabCorp has already been granted a 42-day extension

of the fact discovery deadline over Plaintiffs’ objection. (See ECF No. 222.) The time to bring an

end to fact discovery has occurred.

        LabCorp seeks to further extend the fact discovery deadline to enable it to depose third-

party physicians customers. LabCorp first noticed six of these depositions on December 1, 2020—

less than three weeks before the original December 18, 2020 fact discovery deadline. Since then,

LabCorp has cherry picked for deposition eight additional third-party doctors--LabCorp’s long-

known own customers, who received kickbacks. LabCorp has been able to schedule two of these

doctor-customer depositions, and it may still be able to schedule and take additional ones before

the current January 29, 2021 fact discovery deadline. Delaying the close of fact discovery by

another month, to take additional third-party depositions, is unjustified.

        Delaying the close of fact discovery for another month, to let LabCorp search for a few

more third-party doctor deponents, is unjustified for a number of reasons. First, the testimony is

irrelevant, based on LabCorp’s blatant misstatement of what Relators must prove to the jury.

LabCorp is attempting a last-minute misdirection to shift the focus on the wrong state of mind.

Relators will address this in much more detail at trial, but the focus of this case is on LabCorp’s

state of mind, not the doctors. LabCorp’s reason for seeking these depositions has nothing to do

with LabCorp’s state of mind. Moreover, self-serving testimony by a handful of doctors—out of
                                                 3
    9:14-cv-03699-RMG          Date Filed 01/12/21      Entry Number 243        Page 4 of 14




thousands—that they could or would have found someone other than LabCorp to draw the blood

for the tainted HDL and Singulex tests does not change the fact that LabCorp knowingly allowed

its phlebotomists draw this blood, knowing that its conduct facilitated payment of kickbacks to the

physicians and submission of false claims to Government healthcare programs.

       Second, the testimony LabCorp hopes to elicit from a handful of its doctors is belied by

substantial evidence already in the record. Many doctors who referred large volumes of tests to

HDL and Singulex were entirely reliant on LabCorp phlebotomy services for these blood draws.

Many doctors threatened to terminate their relationship with LabCorp if LabCorp refused to keep

drawing blood for HDL and Singulex tests. Moreover, a preponderance of evidence in this case—

including the testimony of Dr. Morrison earlier this month—confirmed the “quid pro quo” that

LabCorp set in place. LabCorp’s doctor-customers made clear to LabCorp that a request for the

LabCorp phlebotomist to draw for an HDL test would always include a referral to LabCorp.

       Third, these handful of doctor depositions represent a miniscule and highly unscientific

sample of the conduct in this case. Thousands of doctors received kickbacks over the relevant

time period as a result of LabCorp’s phlebotomists drawing blood for HDL and Singulex tests.

LabCorp has so far scheduled deposition for just two (the second is to occur on January 13). Such

a small sample, and one hand-selected by LabCorp (rather than chosen at random), has very little

probative value.

       Fourth, LabCorp is itself to blame for its delay in noticing these depositions. LabCorp has

known about these doctors for years – they are, after all, LabCorp’s own customers. Yet LabCorp

waited until December of last year, shortly before the holidays and with just weeks left in the

discovery period, to even begin noticing these depositions. The Court should not countenance this

kind of delay with further extensions of the fact discovery deadline.



                                                 4
    9:14-cv-03699-RMG          Date Filed 01/12/21      Entry Number 243        Page 5 of 14




       Pursuant to the Court’s ruling during the January 8, 2021 status conference, Plaintiffs are

working with LabCorp to schedule the three-hour depositions of three LabCorp phlebotomist

employees. These phlebotomist employees were first added to LabCorp’s initial disclosures on

December 10 and 30, 2020. Plaintiffs promptly served deposition notices for these individuals on

December 30 and 31, 2020. As a result, LabCorp has had sufficient time to make available its

employees for their depositions within the current fact discovery deadline. In an effort to

compromise, if needed, Plaintiffs would agree to extend the fact discovery deadline solely for these

phlebotomists’ depositions. But Plaintiffs oppose an open-ended extension of fact discovery.

       LabCorp also claims an extension on the fact discovery deadline is necessary in the event

that it needs to move to compel on Plaintiffs’ responses to LabCorp’s Interrogatories Nos. 7 and

8. These Interrogatories seek the claim number, date of service, and amount paid, for each claim

in Plaintiffs’ damages calculation. Plaintiffs have explained repeatedly that LabCorp will receive

this information with the Plaintiffs’ damages expert report on January 25, 2021. At that point, if

LabCorp believes Plaintiffs’ response to Interrogatories Nos. 7 and 8 are deficient, LabCorp may

exercise its right to move to compel. It is not necessary to extend the fact discovery deadline for

LabCorp to preserve this right with the Court. To be clear, the only reason Plaintiffs have not yet

been able to provide these discovery responses to identify the false claims in this case is because

LabCorp has been providing conflicting information about which of its phlebotomists were doing

blood draws for HDL and Singulex tests.

       B.      LabCorp’s Position

       LabCorp respectfully asks for a short extension to the fact discovery deadline to finish a

few outstanding discovery issues. Relators’ theory of the case is that LabCorp in-office

phlebotomists proximately caused the submission of HDL’s and Singulex’s claims for payment to

Medicare by performing courtesy draws. Yet the physicians who allegedly ordered the HDL and
                                                 5
     9:14-cv-03699-RMG            Date Filed 01/12/21         Entry Number 243           Page 6 of 14




Singulex tests have testified that in many instances the specimens for the tests were not drawn by

LabCorp phlebotomists. Some hired their own phlebotomists to perform draws, or used their

nurses at various times. And, even more importantly, the physicians have uniformly confirmed

that LabCorp’s provision of an IOP that sometimes performed courtesy draws had no bearing

whatsoever on whether those physicians ordered HDL or Singulex tests.

        Dr. Russell Morrison, for example, recently testified:

                9 Q.     Okay. And the fact of who was going to
                10 draw the blood for a particular test, did that have
                11 any impact on whether you ordered that test
                12 whatsoever?
                13 A.     No.

He likewise testified that he “would . . . still have ordered the tests that were performed by HDL

between 2010 and 2014” even if his own employee drew every specimen. Dr. Russell Morrison

Rough Tr. 25:3–17. In other words, “the fact that the LabCorp phlebotomist may have performed

a courtesy draw at some point” did not “have any impact whatsoever on [Dr. Morrison’s] judgment

as to whether to order a test that would be sent to HDL” or to LabCorp. Id. at 37:4–15.1 Other


1
  When asked whether he ever asked his own employed phlebotomist not to perform courtesy draws, Dr. Morrison
also testified:
  21 A.         No. I would never have them stuck twice.
  22 Q.         Okay. And why would you never want the
  23 patient to be stuck twice?
  24 A.         I mean, it's undue harm to a patient and
  25 there's -- it's unnecessary. The way the blood is
34:2 drawn, I mean ,it's one needle, one hub, and you just
   3 interchange the tubes.
   4 Q.         And so in your medical judgment, it is --
   5 it’s appropriate to try to reduce the number of times
   6 that a patient in this circumstance is stuck with
   7 needles; right?
   8 A.         Yes.
   9 Q.         And that can reduce the risk of a
  10 patient's infection; right?
  11 A.         Absolutely.
  12 Q.         In your experience, do -- is the rate of
  13 patient compliance with getting drawn for testing
  14 higher when they are able to be drawn by a member of
  15 your staff than if they are asked to go to a patient

                                                      6
       9:14-cv-03699-RMG              Date Filed 01/12/21      Entry Number 243   Page 7 of 14




physicians have said the same thing. See, e.g., Dr. Rajesh Kedar Tr. 158:22–159:5 (“Q. So is it

accurate to say that you would have ordered tests from HDL regardless of who drew the blood? A.

Yes. Is it accurate to say that you would have ordered tests from Singulex regardless of who drew

the blood? A. Yes.”) Yet another just submitted a declaration (which LabCorp is providing to

Relators) likewise stating that “[a] LabCorp IOP was not necessary for the drawing of blood . . .

and the presence or services of that IOP was not a factor in [his] decisions to order tests from

LabCorp or any other laboratory.” Dr. Damon Daniels Decl. ¶ 12; see id. ¶ 17 (“I would have

ordered the same tests from the same competitor labs even if LabCorp IOPs were not available or

did not perform courtesy draws for those tests.”). This testimony—from the witnesses who have

actual first-hand knowledge—directly disproves Relators’ assertion that LabCorp “caused” the

submission of HDL and Singulex’s claims. Yet, as discussed with the Court at the recent status

conference, Relators have chosen to ignore the testimony of the physicians who actually were



 16    service center somewhere else?
 17             MR. ROSS: Objection to form.
 18    A.       It's significantly higher. We have some
 19    patients whose insurance makes it very specific on
 20    where they go.
 21            We have -- Mercy Hospital is our local
 22    hospital. It used to be called Saint E’s. If you
 23    take care of a Mercy employee, they have to go to a
 24    Mercy draw site.
 25           The rate of them going to get their blood
35:2   draw in a timely manner is, I’d say, less than
   3   25 percent.
   4          The lab doesn't communicate the results
   5   very well. We have to search and wait, and we don't
   6   know when they went to get it. So oftentimes, you
   7   know, we'll have labs outstanding. It's difficult to
   8   keep track of those patients.
   9          So it's much, much safer, much better, and
 10    you get your results a lot quicker if you do an
 11    in-house draw.
 12    Q.       So if the draws are done at your office,
 13    it's much safer and much better for the patients than
 14    if you force them to go to another place for the
 15    draw?
 16    A.       Yes.

                                                           7
       9:14-cv-03699-RMG         Date Filed 01/12/21     Entry Number 243       Page 8 of 14




involved in the referrals of testing, apparently choosing to argue that when multiple physicians

testify that LabCorp phlebotomists did not cause HDL’s claims for payment, that should have no

bearing on Relators’ attempt to hold LabCorp liable for “hundreds of millions of dollars”2 for those

claims under the FCA, and then that, because of that, the Court should not allow LabCorp any

additional depositions. Respectfully, the Court should reject both of those arguments.

           A short extension will allow LabCorp to depose a few additional doctors whose testimony

likewise will go to the very heart of this case. LabCorp has diligently worked to identify

physicians, but has been hindered on several fronts. First, it was not able to access the relevant

claims data from the government until October 2020 due to problems on the government’s end. It

then had to analyze the claims data to try to identify physicians who might have relevant

information. And given the burdens associated with treating COVID-19 patients and otherwise

dealing with the pandemic, many subpoenaed physicians have not been in a position to

immediately cooperate.

           Furthermore, LabCorp still does not know whether certain physicians come within the

scope of Relators’ case—that is, whether they ordered tests that led to claims for which Relators

allege LabCorp is liable—because Relators have still not identified any false claims for which they

allege LabCorp is liable. Relators have represented that they will provide this information for

the first time on January 25, 2021. January 25, 2021 will be almost 11 months after LabCorp

requested this information from Relators and just 4 days before the end of fact

discovery. Particularly given the additional discovery Relators have sought—including last-

minute depositions of LabCorp phlebotomists, depositions of LabCorp’s outside counsel, and

others—a short extension to allow LabCorp to depose additional third-party physicians who can



2
    Dkt. 126 at 24.

                                                  8
       9:14-cv-03699-RMG        Date Filed 01/12/21       Entry Number 243         Page 9 of 14




provide firsthand knowledge about the truth or falsity or Relators’ allegations is in the best interest

of the parties and the Court in resolving this case.

III.     Dispositive Motion and Daubert Motion Briefing Schedule

         A.     Plaintiffs’ Position

         Due to the complexity of the case and volume of materials, Plaintiffs respectfully request

a one-week extension of the two-week default deadline for filing oppositions to dispositive

motions and Daubert motions. See Local Rule 7.06. Plaintiffs would not oppose a corresponding

one-week extension of the default deadlines for filing reply briefs in support of dispositive

motions. See Local Rule 7.07.

         Given the volume of evidence and complexity of issues in this case, a one-week extension

is reasonable and beneficial to both Parties. Even with advance planning, oppositions to motions

for summary judgment (including the counterstatement of facts) and Daubert motions will require

extensive time.

         Plaintiffs understand that LabCorp would not oppose extending these briefing deadlines by

one week, if the trial date were also extended from May 3. Plaintiffs would not oppose that slight

extension of the trial date by one to two weeks, in order to accommodate the requested one-week

extension to the briefing deadlines for oppositions to dispositive motions and Daubert motions.

Plaintiffs agree with LabCorp that a brief extension of the trial can alleviate the valid concern.

Plaintiffs oppose LabCorp’s proposal to push the trial date to July 6.

         B.     LabCorp’s Position

        LabCorp asks the Court to keep the current summary-judgment briefing schedule. This is

a complex case where over 30 depositions have been taken and over 5 million pages of documents

exchanged. If necessary, trial is estimated to take several months. The Court’s resolution of



                                                  9
      9:14-cv-03699-RMG        Date Filed 01/12/21          Entry Number 243      Page 10 of 14




LabCorp’s anticipated summary judgment motion will be absolutely critical to potentially

resolving, or at least substantially narrowing, the case.

        The current schedule is already tight: briefing will be complete on April 2, 2021, just one

month before the current trial date of May 3, 2021. Relators’ proposed briefing schedule would

further shrink that already compressed timeline to provide only three weeks between briefing and

trial. Given the complexity and the number of depositions and documents involved, such little

time between briefing and trial is not in anyone’s best interest. Moreover, Relators’ proposed

schedule allows them an extra week for their opposition brief, but does not provide LabCorp with

a similar extension for its reply brief. (While Relators have offered an additional week for reply

briefs, that would push briefing all the way to April 16, just two weeks before trial.) LabCorp is

not totally opposed to allowing Relators more time for their brief in opposition to summary

judgment, but, under the Court’s current Order and the current trial date, LabCorp respectfully

submits that the briefing schedule must remain the same.

        It is clear from the parties’ meet and confer conference, however, that both would agree to

an extension of the trial date in order to provide additional time for summary judgment briefing.

Thus, if the Court were so inclined, LabCorp proposes that after dispositive motions are filed on

March 12, oppositions could be filed on April 12, replies filed on April 26, and then trial commence

on July 6.

IV.     Conclusion

        For these reasons, the Parties respectfully request the Court (i) grant the Parties’ joint

proposed motion to amend the Scheduling Order; and (ii) resolve the two limited disputes

concerning the dispositive and Daubert motion briefing schedule and the fact discovery deadline.




                                                  10
   9:14-cv-03699-RMG      Date Filed 01/12/21   Entry Number 243     Page 11 of 14




Dated: January 12, 2021                Respectfully submitted,

                                       /s/ Stacie C. Knight
                                       Stacie C. Knight
                                       (S.C. Bar No. 77968 & D.C. No. 10411)
                                       WINSTON & STRAWN LLP
                                       300 South Tryon Street, 16th Floor
                                       Charlotte, NC 28202
                                       (704) 350-7700
                                       (704) 350-7800 (fax)
                                       sknight@winston.com

                                       Thomas M. Melsheimer (Admitted Pro Hac Vice)
                                       Chad B. Walker (Admitted Pro Hac Vice)
                                       John Michael Gaddis (Admitted Pro Hac Vice)
                                       Katrina G. Eash (Admitted Pro Hac Vice)
                                       Chase J. Cooper (Admitted Pro Hac Vice)
                                       Kate Marcom (Admitted Pro Hac Vice)
                                       Rachel Koehn (Admitted Pro Hac Vice)
                                       WINSTON & STRAWN LLP
                                       2121 N. Pearl Street, Suite 900
                                       Dallas, TX 75201
                                       (214) 453-6500
                                       (214) 453-6400 (fax)
                                       tmelsheimer@winston.com
                                       cbwalker@winston.com
                                       mgaddis@winston.com
                                       keash@winston.com
                                       ccooper@winston.com
                                       kmarcom@winston.com
                                       rkoehn@winston.com

                                       Marc S. Raspanti (Admitted Pro Hac Vice)
                                       Pamela Coyle Brecht (Admitted Pro Hac Vice)
                                       Michael A. Morse (Admitted Pro Hac Vice)
                                       PIETRAGALLO GORDON ALFANO
                                       BOSICK & RASPANTI, LLP
                                       1818 Market Street, Suite 3402
                                       Philadelphia, PA 19103
                                       Telephone: (215) 320-6200
                                       Facsimile: (215) 754-5191
                                       MSR@Pietragallo.com
                                       PCB@Pietragallo.com
                                       MAM@Pietragallo.com




                                         11
9:14-cv-03699-RMG   Date Filed 01/12/21   Entry Number 243           Page 12 of 14




                                 Stephen Shackelford, Jr. (Admitted Pro Hac Vice)
                                 Steven M. Shepard (Admitted Pro Hac Vice)
                                 Jonathan Ross (Admitted Pro Hac Vice)
                                 Amy B. Gregory (Admitted Pro Hac Vice)
                                 SUSMAN GODFREY L.L.P.
                                 1301 Avenue of the Americas, 32nd Floor
                                 New York, NY 10019
                                 Telephone: (212) 336-8330
                                 sshackelford@susmangodfrey.com
                                 sshepard@susmangodfrey.com
                                 jross@susmangodfrey.com
                                 agregory@susmangodfrey.com

                                 Attorneys for Plaintiffs/Relators

                                 /s/ James Lynn Werner
                                 James Lynn Werner
                                 Fed. Bar. No. 1079
                                 John G. Tamasitis
                                 Fed. Bar No. 11995
                                 PARKER POE
                                 1221 Main Street, Suite 1100
                                 Columbia, South Carolina 29201
                                 Phone: (803) 253-8913
                                 Fax: (803) 255-8017
                                 Email: jimwerner@parkerpoe.com
                                        johntamasitis@parkerpoe.com

                                 Stephen G. Sozio (admitted pro hac vice)
                                 Ohio Bar No. 0032405
                                 JONES DAY
                                 901 Lakeside Avenue
                                 Cleveland, Ohio 44114
                                 Phone: (216) 586-3939
                                 Fax: (216) 579-0212
                                 Email: sgsozio@jonesday.com

                                 Heather M. O’Shea (admitted pro hac vice)
                                 Illinois Bar No. 6287953
                                 JONES DAY
                                 77 West Wacker Drive
                                 Chicago, Illinois 60601
                                 Phone: (312) 782-3939
                                 Fax: (312) 782-8585
                                 Email: hoshea@jonesday.com



                                   12
9:14-cv-03699-RMG   Date Filed 01/12/21   Entry Number 243      Page 13 of 14




                                 B. Kurt Copper (admitted pro hac vice)
                                 Texas Bar No. 24117918
                                 Jonathan D. Guynn (admitted pro hac vice)
                                 California Bar No. 307285
                                 JONES DAY
                                 2727 North Harwood Street
                                 Dallas, Texas 75201
                                 Phone: (214) 220-3939
                                 Fax: (214) 969-5100
                                 Email: bkcopper@jonesday.com
                                         jguynn@jonesday.com

                                 Benjamin B. Menker (admitted pro hac vice)
                                 Ohio Bar No. 0091995
                                 M. Ryan Harmanis (admitted pro hac vice)
                                 Ohio Bar No. 0093642
                                 JONES DAY
                                 325 John H. McConnell Blvd., Suite 600
                                 Columbus, Ohio 43215
                                 Phone: (614) 469-3939
                                 Fax: (614) 461-4198
                                 Email: bmenker@jonesday.com
                                        rharmanis@jonesdayc.com

                                 Counsel for Defendant Laboratory
                                 Corporation of America Holdings




                                   13
   9:14-cv-03699-RMG         Date Filed 01/12/21      Entry Number 243        Page 14 of 14




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing has been filed electronically

and will be served on all counsel of record via CM/ECF on January 12, 2021.


                                                    /s/ Stacie C. Knight
                                                    Stacie C. Knight




                                               14
